EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/167,231, filed on February 4, 2021.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record, for similar reasons noted in parent application 17/226,588, which recites similar claim limitations, i.e., the prior art of record, alone or in combination, fails to teach or suggest: in claim 1, receiving, from a Non-Volatile Memory Express (NVMe) hard disk and using an NVMe protocol, an alarm for notifying the controller that the NVMe hard disk has one or more faulty logical addresses; sending, in response to receiving the alarm, a query command to the NVMe hard disk, wherein the query command is for querying the NVMe hard disk for the one or more faulty logical addresses.
Claim 11 has similar distinguishing limitations as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Shirane (US 6,198,709) discloses a fault control method wherein it is discriminated whether or not there is a fault in a recording area, and if there is a fault, the map of the logical address is updated so as to prevent data from being recorded in the fault sector.
Lazier (US 9,110,797) discloses remapping, by at least a firmware, the defective physical data locations to one or more different physical data locations within a specified correlated fault zone, such that a logical addressing scheme referencing the defective physical data locations is remapped to instead reference the one or more different physical data locations within the specified zone.
Sato et al. (US 2018/0307607) discloses a method wherein an event ID indicating a page fault and a virtual memory address in which the page fault has occurred are included in an OS event notification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688